In a summary proceeding to recover possession of certain premises, Ana Candelario appeals, by permission, from so much of an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated May 27, 1993, as modified an order of the Civil Court of the City of New York, Kings County (Johnson, J.), dated January 9, 1992, by dismissing her counterclaims for damages based on an alleged breach of warranty of habitability; and the City of New York cross-appeals, by permission, from so much of the same order of the Appellate Term as affirmed the order of the Civil Court insofar as it declined to sever Candelario’s counterclaim for injunctive relief directing repairs.
*618Ordered that the order of the Appellate Term is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the order of the Appellate Term is reversed insofar as cross-appealed from, on the law, without costs or disbursements, and the counterclaim for injunctive relief is severed from the summary proceeding.
We agree with the Appellate Term that Ana Candelario’s counterclaims for damages should be dismissed because of her failure to comply with the notice of claim provisions contained in the Administrative Code of the City of New York § 7-201 (see, City of New York v Kashau, 133 AD2d 205; City of New York v Wall St Racquet Club, 136 Misc 2d 405). However, Candelario’s counterclaim for injunctive relief has no bearing on the outcome of this summary eviction proceeding and, therefore, should have been severed from the proceeding (see, CPLR 407). Rosenblatt, J. P., Copertino, Freidmann and Krausman, JJ., concur. [See, 156 Misc 2d 330.]